Fourth Court of Appeals
                               San Antonio, Texas
                                     March 14, 2014

                                   No. 04-13-00619-CV

                      IN THE INTEREST OF T.K.D-H., A Child,

                From the 225th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2005-EM5-00646
                     Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER
    The Appellee’s Second Unopposed Motion for Extension of Time to File Brief is
GRANTED. The appellee’s brief is due on April 18, 2014.




                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court